On Rehearing.
I.
The dative executor justly complains that by the judgment here rendered, Queyrouze & Bois, who claim to be judicial mortgage creditors, and who were ranked among the mortgage creditors by the district judge, were not stricken from among them.
It appears that the judgment on which they claim, was rendered on December 22, 1875, that, not only never was it reinscribed in order to preserve the mortgage secured by the inscription, but that it has besides never been revived. It is therefore clear that the claim has ceased to have any existence whatever.
It was incumbent on Queyrouze &-Bois, in order to be retained on the account, to have proved, not only their judgment, but its inscription, reinscription and revival and this without the necessity of the filing of any plea of prescription against it. This formed part of the evidence necessary to make out their case.
II.
The dative executor is also right when he charges that his individual claim as a mortgage creditor ought to have been allowed with the first rank.
We held that, as the mortgage had not been reinscribed within the ten years, the inscription of the mortgage had perempted. Such is no doubt the law, but the law does not apply to cases in which the property mortgaged has been sold within the ten years and proceeds reduced to possession. 8 Ann. 505; 13 Ann, 557.
Our attention is called to the material fact, which we had not discovered in the mixed up transcript .in the case, that the property mortgaged in favor of Hirsch, Adler & Co. was actually sold within those ten years and that the proceeds arc in the hands of the dative executor.
It therefore follows that a reinscription would have been áh idle and barren ceremony.
*705Tliis, now, necessarily imposes upon us the inquiry, whether, as was held by the District Judge, the first rank to which Adler & Co. were entitled, had been relinquished so as to constitute them, or their assign, A. Adler, a simple ordinary creditor.
We have looked carefully into the matter and have ascertained that the power of attorney given to E. E. Mouton in relation to tills claim, merely conferred upon him the right to collect the claim and consequently to enforce the mortgage.
Surely, he had no authority to give up to any extent the security by which the claim was guaranteed and the consent which he gave to have the same placed among the ordinary debts, was wholly unauthorized and is not binding on Adler.
As the mortgage was the first recorded, it firs affected the property and is entitled to the first rank.
As the claim will absorb the residue of the proceeds of the real estate sold at the instance of the dative executor, it would serve no useful purpose to pass upon the pretentions of the other mortgage creditors, whose rights are reserved, should the dative executor realize funds from the succession of E. E. Mouton, the executor, and propose to distribute them.
It is, therefore, ordered and decreed that the last portion of our previous decree which affirmed the judgment appealed from, be set aside, and
It is ordered and decreed that said judgment he reversed, and
It is now ordered and decreed that the names of Qneyrouze & Bois, figuring among those of the mortgage creditors, be stricken therefrom and that A. Adler he recognized to be entitled to be paid as first mortgage creditor out of the proceeds of the property securing his claim, and that the rights, if any, of the other parties claiming to be mortgage creditors be reserved to be exercised when other funds are realized and proposed for distribution.
It is further ordered that thus amended, our previous decree remain undisturbed and that the costs of appeal he paid by the succession.